— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 24, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 1, 1975 because she voluntarily left her employment without good cause. Whether good cause exists for separation from employment within the meaning of the Labor Law (§ 593, subd 1) is a factual question within the province of the board to resolve and its determination, if based upon substantial evidence, will not be disturbed. Claimant’s somewhat conflicting reasons for her resignation may have complicated the board’s task, but the record contains substantial evidence that she left fearing dismissal and not because of any demonstrated medical necessity. Accordingly, its determination that she voluntarily resigned without good cause must be affirmed (cf. Matter of Pascucci [Levine], 50 AD2d 703). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Koreman and Main, JJ., concur.